Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-18-00968-CV

                    IN THE ESTATE OF Patricia M. RIPLEY, Deceased

                      From the Probate Court No. 2, Bexar County, Texas
                                Trial Court No. 2018-PC-1990
                          Honorable Tom Rickhoff, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

         In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellees Robert Ripley and Mary Guzman recover their costs
of this appeal from appellant John Ripley.

       SIGNED September 4, 2019.


                                                _____________________________
                                                Sandee Bryan Marion, Chief Justice